*407
ORDER

PER CURIAM.
Commercial Bank of Westport appeals the judgment denying its petition for an accounting, declaratory relief, and damages. Bank maintains it had a perfected prior security interest in certain collateral, specifically, equipment and accounts receivable.
No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).